PER CURIAM.
In this workers’ compensation cáse, Claimant filed a petition for writ of certio-rari challenging three pre-trial rulings made by the Judge of Compensation Claims (JCC). Claimant fails to establish, as is her duty, a basis for this court to conclude that the JCC’s pre-trial rulings have caused or will cause irreparable harm that is not remediable on plenary appeal. See Taylor v. TGI Friday’s, Inc., 16 So.3d 312 (Fla. 1st DCA 2009) (explaining it is petitioner’s obligation to establish irreparable harm); see also, Burgess v. Buckhead Beef Fla., 15 So.3d 25 (Fla. 1st DCA 2009) (reversing and remanding for new trial on plenary appeal where JCC improperly denied motion for continuance and excluded relevant medical testimony). Irreparable harm is a condition precedent to invoking certiorari jurisdiction, and should be considered first. See Spry v. Prof'l. Employer Plans, 985 So.2d 1187, 1188 (Fla. 1st DCA 2008). Accordingly, Claimant’s petition for writ of certiorari is denied.
DENIED.
WOLF, CLARK, and MARSTILLER, JJ., concur.